DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 7/28/2022 have been fully considered but they are not persuasive.
Regarding Applicant’s argument “Beam steering, as is required for the functionality of Negishi, is not possible with a single spherically focused ultrasonic transducer and is only capable of being performed with an array of ultrasonic elements on which focal laws can be imposed. Therefore, Applicant submits that combining Negishi with a different ultrasonic detection system using a spherically focused transducer would be improper”.
Examiner respectfully disagrees. New found reference Hall (U.S. Publication No. 20170284971) teaches the ultrasonic transducer (Fig.6, 210) is a spherically focused ultrasonic transducer (Paragraph 95-98). Combination of Negishi and Hall would not make Negishi’s ultrasonic system inoperable because the combination of Negishi and Hall would replace Negishi’s ultrasonic transducer array with Hall’s spherically focused ultrasonic transducer and it would improve accuracy of Negishi’s ultrasound diagnostic system on a complex geometry inspection surface.
Regarding Applicant’s argument that Negishi fails to disclose “wherein the ultrasonic transducer is a spherically focused ultrasonic transducer”.
Examiner respectfully disagrees. Jack teaches wherein the test object includes a layered composite material (Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use Negishi’s ultrasound diagnostic system on a layered composite material because it would allow Negishi’s ultrasound diagnostic system to inspect and detect foreign matters in a composite materials
In response to applicant's argument that Negishi is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Negishi is directed an ultrasound diagnostic apparatus, therefore Negishi is within the field of applicant’s endeavor and hence is analogous art.
Regarding Applicant’s argument that Negishi fails to disclose “wherein the processor generates a three-dimensional (3-D) graphical representation of the test object, including the foreign object” because the 3D graphical representation of the test object with the foreign object according to the present invention is formed using C-scans and takes into account the actual geometry of the foreign object.
Examiner respectfully disagrees. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., 3D graphical representation is formed using C-scans and takes into account the actual geometry of the foreign object) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Regarding Applicant’s argument that Tsubaki fails to disclose “wherein a plurality of A-scans is generated for a plurality of depths of the test object, and wherein boundaries of the foreign object at each of the plurality of depths are determined by mapping a gradient of amplitudes of the plurality of A-scans at each of the plurality of depths”.
Examiner respectfully disagrees. Tsubaki teaches wherein a plurality of A-scans is generated for a plurality of depths of the test object, and wherein boundaries of the foreign object at each of the plurality of depths are determined by mapping a gradient of amplitudes of the plurality of A-scans at each of the plurality of depths in Fig.2 and paragraphs 4 and 37-39.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 8-9, 11, 15, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Negishi (U.S. Patent No. 20210128102) in view of Jack (U.S. Publication No. 20150046098) and Gammell (U.S. Patent No. 5088327) and Hall (U.S. Publication No. 20170284971).
Regarding claim 1, Negishi teaches a system for non-destructive testing of materials, comprising: a transducer housing (Fig.1, 18) assembly in communication with a processor (Fig.1, 1) and a display means (Fig.1, 7); wherein the ultrasonic transducer is operable to emit ultrasonic waves into and receive ultrasonic waves from a test object (Abstract); wherein the processor generates an area (As shown in Figs. 5-6, length and width of an foreign object is measured, therefore an area is also known) and a characteristic length of a foreign object within the test object wherein the foreign object has a characteristic length smaller than 6 mm (As shown in Fig.6, the length/width is less than 6mm).
Negishi is silent about the ultrasonic transducer is disposed within a sealed fluid chamber within the transducer housing assembly, wherein the test object includes a layered composite material; wherein the ultrasonic transducer is a spherically focused ultrasonic transducer and wherein the generated characteristic length for the foreign object differs from a true characteristic length of the foreign object by less than 0.5 mm.
Jack teaches wherein the test object includes a layered composite material (Abstract); wherein the generated characteristic length for the foreign object differs from a true characteristic length of the foreign object by less than 0.5 mm (Paragraph 85, “Imperium I-600 detector with 0.21 mm resolution”).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use Negishi’s ultrasound diagnostic system on a layered composite material because it would allow Negishi’s ultrasound diagnostic system to inspect and detect foreign matters in a composite materials, also it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to make Negishi’s ultrasonic transducer to have resolution less than 0.5 mm because it would increase accuracy of Negishi’s ultrasound diagnostic system.
The combination of Negishi and Jack is silent about the ultrasonic transducer is disposed within a sealed fluid chamber within the transducer housing assembly, wherein the ultrasonic transducer is a spherically focused ultrasonic transducer.
Gammell teaches the ultrasonic transducer (Fig.1, 22) is disposed within a sealed fluid chamber (Fig.1, 20) within the transducer housing assembly (Fig.1, 10).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to put Negishi’s ultrasonic transducer inside a sealed fluid chamber because it would improve ultrasonic coupling between Negishi’s ultrasonic transducer and a subject under test.
The combination of Negishi, Jack and Gammell is silent about the ultrasonic transducer is a spherically focused ultrasonic transducer.
Hall teaches the ultrasonic transducer (Fig.6, 210) is a spherically focused ultrasonic transducer (Paragraph 95-98). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to replace Negishi’s ultrasonic transducer array with Hall’s spherically focused ultrasonic transducer because it would improve accuracy of Negishi’s ultrasound diagnostic system on a complex geometry inspection surface.
Regarding claim 5, the combination of Negishi, Jack, Gammell and Hall teaches all the features of claim 1 as outlined above, Jack further teaches wherein the ultrasonic transducer operates at a frequency greater than 2.25 MHz (Paragraphs 65-67).
Regarding claim 8, the combination of Negishi, Jack, Gammell and Hall teaches all the features of claim 1 as outlined above, Negishi further teaches wherein the processor generates a three-dimensional (3-D) graphical representation of the test object, including the foreign object, and the 3-D graphical representation is displayed via the display means (Paragraph 134).
Regarding claim 9, the combination of Negishi, Jack, Gammell and Hall teaches all the features of claim 1 as outlined above, Negishi further teaches wherein an artificial intelligence module automatically highlights the foreign object on the 3-D graphical representation (Paragraph 57).
Regarding claim 11, Negishi teaches a system for non-destructive testing of materials, comprising: a transducer housing (Fig.1, 18) assembly in communication with a processor (Fig.1, 1) and a display means (Fig.1, 7); wherein the ultrasonic transducer is operable to emit ultrasonic waves into and receive ultrasonic waves from a test object (Abstract); wherein the processor generates an area (As shown in Figs. 5-6, length and width of an foreign object is measured, therefore an area is also known) and a characteristic length of a foreign object within the test object (As shown in Figs.5-6); wherein the processor generates a three-dimensional (3-D) graphical representation of the test object, including the foreign object, and the 3-D graphical representation is displayed via the display means (Paragraph 134); and wherein an artificial intelligence module automatically highlights the foreign object on the 3-D graphical representation  (Paragraph 57).
Negishi is silent about wherein an ultrasonic transducer is disposed within a sealed fluid chamber within the transducer housing assembly; wherein the test object includes a layered composite material.
Jack teaches wherein the test object includes a layered composite material (Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use Negishi’s ultrasound diagnostic system on a layered composite material because it would allow Negishi’s ultrasound diagnostic system to inspect and detect foreign matters in a composite material.
The combination of Negishi and Jack is silent about the ultrasonic transducer is disposed within a sealed fluid chamber within the transducer housing assembly.
Gammell teaches the ultrasonic transducer (Fig.1, 22) is disposed within a sealed fluid chamber (Fig.1, 20) within the transducer housing assembly (Fig.1, 10).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to put Negishi’s ultrasonic transducer inside a sealed fluid chamber because it would improve ultrasonic coupling between Negishi’s ultrasonic transducer and a subject under test.
Regarding claim 15, the combination of Negishi and Gammell teaches all the features of claim 11 as outlined above, the combination of Negishi and Gammell is silent about wherein the ultrasonic transducer operates at a frequency greater than 2.25 MHz.
Jack teaches wherein the ultrasonic transducer operates at a frequency greater than 2.25 MHz (Paragraphs 65-67).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to make Negishi’s ultrasonic transducer to operate at frequency greater than 2.25 MHz because it would increase accuracy of Negishi’s system.
Regarding claim 17, the combination of Negishi and Gammell teaches all the features of claim 11 as outlined above, Negishi further teaches wherein the foreign object has a characteristic length smaller than 6 mm (As shown in Fig.6, the length/width is less than 6mm).
Regarding claim 18, the combination of Negishi and Gammell teaches all the features of claim 11 as outlined above, the combination of Negishi and Gammell is silent about wherein the generated characteristic length for the foreign object differs from a true characteristic length of the foreign object by less than 0.5 mm.
Jack teaches wherein the generated characteristic length for the foreign object differs from a true characteristic length of the foreign object by less than 0.5 mm (Paragraph 85, “Imperium I-600 detector with 0.21 mm resolution”).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to make Negishi’s ultrasonic transducer to have resolution less than 0.5 mm because it would increase accuracy of Negishi’s system.

Claims 2-4 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Negishi (U.S. Patent No. 20210128102) in view of Jack (U.S. Publication No. 20150046098) and Gammell (U.S. Patent No. 5088327) and Wang et al (U.S. Patent No.5631425) and Hall (U.S. Publication No. 20170284971).
Regarding claim 2, the combination of Negishi, Jack, Gammell and Hall teaches all the features of claim 1 as outlined above, the combination of Negishi, Jack, Gammell and Hall is silent about wherein the processor is in communication with a material database containing information regarding a plurality of materials, and wherein the processor matches a material of the foreign object to at least one of the plurality of materials.
Wang teaches wherein the processor is in communication with a material database containing information regarding a plurality of materials, and wherein the processor matches a material of the object to at least one of the plurality of materials (Abstract and column 1, line 65 to column 2, line 42).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to connect Negishi’s processor to a material database because it would allow Negishi’s system to identify the material type of Negishi’s foreign matter.
Regarding claim 3, the combination of Negishi, Jack, Gammell, Hall and Wang teaches all the features of claim 2 as outlined above, the combination of Negishi, Jack, Gammell and Wang is silent about wherein the processor generates a list including the at least one of the plurality of materials, wherein each material is automatically assigned a probability value corresponding to a likelihood that each material in the list matches the material of the foreign object.
However it is well known in the art that in the real measurement, it is very hard to get 100% match, therefore there is always some mismatch between the measured data and the stored data.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to assign a probability value corresponding to a likelihood that each material in the list matches the material of the foreign object, since it has been held to be within the general skill of a worker in the art to be aware that known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations would have been predictable to one of ordinary skill in the art.   KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 4, the combination of Negishi, Jack, Gammell, Hall and Wang teaches all the features of claim 2 as outlined above, Wang further teaches wherein the information regarding the plurality of materials includes the speed of sound in each of the plurality of materials and/or a density of each of the plurality of materials (Column 4, lines 43-60 and Column 5, lines 4-5).
Regarding claim 12, the combination of Negishi and Gammell teaches all the features of claim 11 as outlined above, the combination of Negishi and Gammell is silent about wherein the processor is in communication with a material database containing information regarding a plurality of materials, and wherein the processor matches a material of the foreign object to at least one of the plurality of materials.
Wang teaches wherein the processor is in communication with a material database containing information regarding a plurality of materials, and wherein the processor matches a material of the object to at least one of the plurality of materials (Abstract and column 1, line 65 to column 2, line 42).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to connect Negishi’s processor to a material database because it would allow Negishi’s system to identify the material type of Negishi’s foreign matter.
Regarding claim 13, the combination of Negishi, Gammell and Wang teaches all the features of claim 12 as outlined above, the combination of Negishi, Gammell and Wang is silent about wherein the processor generates a list including the at least one of the plurality of materials, wherein each material is automatically assigned a probability value corresponding to a likelihood that each material in the list matches the material of the foreign object.
However it is well known in the art that in the real measurement, it is very hard to get 100% match, therefore there is always some mismatch between the measured data and the stored data.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to assign a probability value corresponding to a likelihood that each material in the list matches the material of the foreign object, since it has been held to be within the general skill of a worker in the art to be aware that known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations would have been predictable to one of ordinary skill in the art.   KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 14, the combination of Negishi, Gammell and Wang teaches all the features of claim 12 as outlined above, Wang further teaches wherein the information regarding the plurality of materials includes the speed of sound in each of the plurality of materials and/or a density of each of the plurality of materials (Column 4, lines 43-60 and Column 5, lines 4-5).

Claims 6-7, 10, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Negishi (U.S. Patent No. 20210128102) in view of Jack (U.S. Publication No. 20150046098) and Gammell (U.S. Patent No. 5088327) and Tsubaki et al (U.S. Publication No.20120250970) and Hall (U.S. Publication No. 20170284971).
Regarding claim 6, the combination of Negishi, Jack, Gammell and Hall teaches all the features of claim 1 as outlined above, the combination of Negishi, Jack, Gammell and Hall is silent about wherein the test object includes a plurality of layers, and wherein the processor is operable to provide information including a depth of the foreign object from a testing surface and which layers of the plurality of layers the foreign object extends through.
Tsubaki teaches wherein the test object includes a plurality of layers (Fig.2, 50), and wherein the processor is operable to provide information including a depth of the foreign object from a testing surface and which layers of the plurality of layers the foreign object extends through (Paragraphs 37-39).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use Negishi’s ultrasonic transducer to test composite materials because it would allow Negishi’s ultrasonic transducer to detect foreign objects inside a composite material.
Regarding claim 7, the combination of Negishi, Jack, Gammell and Hall teaches all the features of claim 1 as outlined above, the combination of Negishi, Jack, Gammell and Hall is silent about wherein a plurality of A-scans is generated for a plurality of depths of the test object, and wherein boundaries of the foreign object at each of the plurality of depths are determined by mapping the gradient of amplitudes of the plurality of A-scans at each of the plurality of depths.
Tsubaki teaches wherein a plurality of A-scans is generated for a plurality of depths of the test object, and wherein boundaries of the foreign object at each of the plurality of depths are determined by mapping the gradient of amplitudes of the plurality of A-scans at each of the plurality of depths (Paragraph 4).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Negishi’s system to use planar gradational image to determine location of Negishi’s foreign matter because it would increase accuracy of Negishi’s system.
Regarding claim 10, the combination of Negishi, Jack, Gammell and Hall teaches all the features of claim 1 as outlined above, the combination of Negishi, Jack, Gammell and Hall is silent about wherein the test object includes a plurality of layers, and wherein nine or more layers of the test object are between the transducer and the foreign object.
Tsubaki teaches wherein the test object includes a plurality of layers (As shown in Fig.2).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use Negishi’s ultrasonic transducer to test composite materials because it would allow Negishi’s ultrasonic transducer to detect foreign objects inside a composite material.
The combination of Negishi, Jack, Gammell, Hall and Tsubaki is silent about wherein nine or more layers of the test object are between the transducer and the foreign object.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have nine or more layers of the test object between the transducer and the foreign object, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).
Regarding claim 16, the combination of Negishi and Gammell teaches all the features of claim 11 as outlined above, the combination of Negishi and Gammell is silent about wherein a plurality of A-scans is generated for a plurality of depths of the test object, and wherein boundaries of the foreign object at each of the plurality of depths are determined by mapping the gradient of amplitudes of the plurality of A-scans at each of the plurality of depths.
Tsubaki teaches wherein a plurality of A-scans is generated for a plurality of depths of the test object, and wherein boundaries of the foreign object at each of the plurality of depths are determined by mapping the gradient of amplitudes of the plurality of A-scans at each of the plurality of depths (Paragraph 4).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Negishi’s system to use planar gradational image to determine location of Negishi’s foreign matter because it would increase accuracy of Negishi’s system.
Regarding claim 19, Negishi teaches a system for non-destructive testing of materials, comprising: a transducer housing (Fig.1, 18) assembly in communication with a processor (Fig.1, 1) and a display means (Fig.1, 7); wherein the ultrasonic transducer is operable to emit ultrasonic waves into and receive ultrasonic waves from a test object (Abstract); wherein the processor generates an area (As shown in Figs. 5-6, length and width of an foreign object is measured, therefore an area is also known) and a characteristic length of a foreign object within the test object, wherein the foreign object has a characteristic length smaller than 6 mm (As shown in Fig.6, the length/width is less than 6mm).
Negishi is silent about wherein a plurality of A-scans is generated for a plurality of depths of the test object, wherein the test object includes a layered composite material and wherein boundaries of the foreign object at each of the plurality of depths are determined by mapping the gradient of amplitudes of the plurality of A-scans at each of the plurality of depths; wherein the generated characteristic length for the foreign object differs from a true characteristic length of the foreign object by less than 0.5 mm.
Jack teaches wherein the test object includes a layered composite material (Abstract); wherein the generated characteristic length for the foreign object differs from a true characteristic length of the foreign object by less than 0.5 mm (Paragraph 85, “Imperium I-600 detector with 0.21 mm resolution”).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use Negishi’s ultrasound diagnostic system on a layered composite material because it would allow Negishi’s ultrasound diagnostic system to inspect and detect foreign matters in a composite material. also it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to make Negishi’s ultrasonic transducer to have resolution less than 0.5 mm because it would increase accuracy of Negishi’s ultrasound diagnostic system.
The combination of Negishi and Jack is silent about wherein a plurality of A-scans is generated for a plurality of depths of the test object, and wherein boundaries of the foreign object at each of the plurality of depths are determined by mapping a gradient of amplitudes of the plurality of A-scans at each of the plurality of depths.
Tsubaki teaches wherein a plurality of A-scans is generated for a plurality of depths of the test object, and wherein boundaries of the foreign object at each of the plurality of depths are determined by mapping a gradient of amplitudes of the plurality of A-scans at each of the plurality of depths (Paragraph 4).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Negishi’s system to use planar gradational image to determine location of Negishi’s foreign matter because it would increase accuracy of Negishi’s system.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Negishi (U.S. Patent No. 20210128102) in view of Jack (U.S. Publication No. 20150046098) and Tsubaki et al (U.S. Publication No.20120250970) and Wang et al (U.S. Patent No.5631425).
Regarding claim 20, the combination of Negishi, Jack and Tsubaki teaches all the features of claim 19 as outlined above, the combination of Negishi, Jack and Tsubaki is silent about wherein the processor is in communication with a material database containing information regarding a plurality of materials, and wherein the processor matches a material of the foreign object to at least one of the plurality of materials.
Wang teaches wherein the processor is in communication with a material database containing information regarding a plurality of materials, and wherein the processor matches a material of the object to at least one of the plurality of materials (Abstract and column 1, line 65 to column 2, line 42).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to connect Negishi’s processor to a material database because it would allow Negishi’s system to identify the material type of Negishi’s foreign matter.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN Y ZHONG whose telephone number is (571)272-3798. The examiner can normally be reached M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 5712722457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIN Y ZHONG/Primary Examiner, Art Unit 2855